Name: 2005/766/EC: Council Decision of 13 June 2005 on the conclusion of the Agreement for Scientific and Technological Cooperation between the European Community and the United Mexican States
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  America
 Date Published: 2005-11-04

 4.11.2005 EN Official Journal of the European Union L 290/16 COUNCIL DECISION of 13 June 2005 on the conclusion of the Agreement for Scientific and Technological Cooperation between the European Community and the United Mexican States (2005/766/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement for Scientific and Technological Cooperation with the United Mexican States. (2) Subject to its possible conclusion at a later date, the Agreement initialed on 2 April 2003 was signed on 3 February 2004. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for Scientific and Technological Cooperation between the European Community and the United Mexican States is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision (2). Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 11 of the Agreement. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ C 226, 15.9.2005, p. 19. (2) See page 17 of this Official Journal.